Cornell, J.
The exceptions taken in this case raise the question whether, under Gen. St. c. 15, a single county commissioner has authority to employ a physician, other than 'the county physician, for a sick pauper who has a legal settlement in the county, and is entitled to public relief, and to bind the county for the payment of a reasonable compensa*260tion for the medical and professional services rendered under such employment.
We are referred to. sections three and five of this chapter, as containing the requisite authority. The former has no-reference whatever to any of the duties or powers of the county commissioners, whether acting together as a board,, or separately and singly as independent officers. It simply declares when, and under what circumstances, paupers shall, become a charge upon the county, and how their maintenance and support shall be borne and provided for out of the-county treasury. Section five enacts that the county commissioners shall, by virtue of their office, be superintendents of' the poor of their respective counties, and that they shall take-charge of the poor supported at public expense therein, and have the management of any poor-house, farm, work-house, or other place provided for the accommodation, support, or employment of the poor therein. The duty enjoined by this section is a joint one, requiring in its performance the action of the county commissioners as a board, and the same is true as to the authority which it confers. No single commissioner can take upon himself alone the separate charge of the county poor, nor the separate management of the poor-house or other property mentioned in this section. It is plain that neither of these sections confers any authority such as is claimed in this case, and if it exists, it must be found in some other provision of the statute.
The only sections of this chapter containing any provisions-relating to the powers or duties of county commissioners as superintendents of the poor, and as separate and independent officers, are sections ten, twelve, fifteen and seventeen. As. the last two relate to matters wholly distinct from those embraced in the case before us, their provisions need not be considered, and the same may be said of section ten, which makes it the duty of the county physician to attend and prescribe for all sick poor persons in said county requiring mecli*261■cal aid, etc., upon the written direction of any county commissioner of the county.
By the provisions of section twelve, each commissioner is ■authorized to hear and decide • upon applications for county support and relief arising in his own district, and in every case when the person by or in whose behalf any such application is made is found to be legally entitled to relief and support from the county as a pauper having a legal settlement therein, such commissioner is authorized and directed to give an order, in the form prescribed, entitling such person to be received into the charge of the overseer of the poor of the county, and to be furnished with suitable support, until the further order of the board of county commissioners of •said county; and it is further provided that if the commissioner to whom any such application is made shall, upon inquiry, be of opinion that only temporary and limited assistance, to an extent not exceeding twenty dollars, will be required by such poor person, and that it will be for the •interest of the county to grant it, he may, within such ■limits, instead of making such order, allow the applicant a definite sum for temporary relief, in which case he is directed to make a written certificate of such allowance, signed by him officially, specifying therein the sum allowed, and the name ■and residence of the person to whom the same is granted. This certificate entitles such person to an order from the ■county auditor upon the county treasurer for the amount, payable out of the county poor fund. In case the commissioner deems such pauper an unsafe person to entrust with -the expenditure of the money, he is also authorized himself to present the certificate, receive the order, and draw -the money, and expend it in such way as he may deem most beneficial to such poor person, accounting therefor to the county board. The powers given by this section are all specifically defined, and the mode and manner in which they shall be exercised are also particularly pointed out. They *262cannot be enlarged or extended, by intendment or implication, to embrace matters not named or necessarily included therein, nor can they be exercised in any other than the prescribed mode. It follows that no county commissioner,, under any powers conferred by this section, can enter into any contract for employment for medical services for any pauper, that shall be binding orobligatory upon the county. Although, the money which may be obtained upon a certificate of allowance and order for temporary relief may be expended in procuring medical services, if deemed advisable, there is no-authority given for procuring them upon the credit of the county. The system provided by this chapter contemplates that all professional services of this kind shall be rendered by. a county physician for the poor, to be appointed by the board of county commissioners, who holds this office during the pleasure of the board, and receives such compensation for his services as may be determined upon by them, as a board, from time to time. Gen. St. c. 15, § 10. A county commissioner has no authority to employ, upon the credit of his-county, a physician not thus appointed; and if he does, the unauthorized employment will create no liability against the county. Though the plaintiff in this case may have acted in good faith in relying upon the certificates and the requests-therein contained, this furnishes no ground for his claim against the county, for the law imputes to him full knowledge-that the officer with whom he dealt had no authority in the premises.
Order reversed.